DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 5 paragraphs 3, filed 09/01/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 08/18/2021 has been withdrawn. 
Applicant’s arguments, see page 6 line 19 through page 7 line 2, filed 09/01/2021, with respect to the rejection(s) of claim(s) 1-5 and 8 under 35 U.S.C. §103 have been fully considered and are Ryan (US20170173884).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US20140048969 – previously of record) in view of Stubenruss (US20170210069 – previously of record) and Ryan (US20170173884).

In reference to claims 1, 8, and 9:
Swanson discloses a manufacturing method of a three-dimensional formed object (para 0011), the method comprising:

a second step, including a step of causing the forming material to be deposited inside the recessed portion through the discharging process, of forming a second formed part which is fixed to the inside of the recessed portion in a shorter forming time per unit volume than a forming time per unit volume of the first formed part by moving the nozzle relative to the forming table at a first movement speed (paras 0083, 0106).
Swanson further discloses wherein the ratio of the first step discharge volume to the second step discharge volume is dependent on an intended product design or geometry (Figs. 18B and 18C appearing to show an interior volume, and thus a discharge amount, greater than the exterior wall volume). Swanson does not explicitly disclose wherein a discharge amount of the forming material from the nozzle in the second step is equal to or higher than the discharge amount of the forming material from the nozzle in the first step. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention utilize the same discharge amount during the first step and second step in order to produce objects of a desired geometry.
Swanson does not disclose that the material is supplied to a rotating flat screw. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded 
Modified Swanson does not disclose in the discharging process of the first step, the first movement speed of the nozzle is reduced when modifying a movement direction of the nozzle with respect to the forming table (claim 1) or wherein in the discharging process of the first step, the discharge amount of the forming material from the nozzle is reduced when the movement direction of the nozzle with respect to the forming table is changed at an angle greater than or equal to 45 degrees, and wherein in the discharging process of the second step the discharge amount of the forming material from the nozzle is reduced when the movement direction of the nozzle with respect to the forming table is changed at an angle greater than or equal to 45 degrees (claim 9). However, this would have been obvious in view of Ryan. Ryan discloses a method for extrusion based additive manufacturing (abstract; claim 12). Ryan further teaches that when extruding a corner, the speed of the extruder nozzle can be decreased in order to avoid underfilling the area adjacent to the outer edge of the corner (para 0028). 
Modified Swanson does not explicitly disclose wherein the amount of decrease in the discharge amount, when changing direction at an angle greater than or equal to 45 degrees, is reduced in the second step as compared with the first step (claim 9). However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 

In reference to claim 2:
In addition to the discussion of claim 1, above, Swanson further discloses wherein in the second step, an area on which the forming material is deposited under the nozzle is rendered larger than in the first step by rendering a movement speed of the nozzle with respect to the forming table in the discharging process lower than that in the first step (paras 0083-0085, 0106; Figs. 8A-9B and 18A-18C).

In reference to claim 4:
In addition to the discussion of claim 1, above, Stubenruss further teaches adjusting the speed of the conveyor to obtain a desired material flow (para 0008). Modified Swanson does not explicitly teach wherein in the discharging process of the second step, a speed of revolution of the flat screw is increased as compared to that in the first step. However, based on the teaching from Stubenruss that material flow is dependent on flat screw rotational speed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the speed of rotation in order to increase the speed of material flow.

In reference to claim 5:
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, Stubenruss, and Ryan as applied to claim 1, above, and further in view of Batchelder (US20140048970).
In addition to the discussion of claim 1, above, modified Swanson does not teach wherein in the discharging process of the first step, a discharge amount of the forming material from the nozzle is reduced when modifying a movement direction of the nozzle with respect to the forming table.
However, this would have been obvious in view of Batchelder. Batchelder teaches a manufacturing method of a three-dimensional formed object (abstract) based on tool path geometries that results in improved part quality such as more consistent road heights, sharper corners, and greater deposition accuracies (para 0035). Batchelder further teaches reducing the volumetric flow rate decreases the size of a push droplet (paras 0067, 0107). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the reduced flow rate corners of Batchelder in order to obtain a method which decreases the size of a push droplet. 
Modified Swanson does not explicitly teach wherein in the discharging process of the second step, the discharge amount of the forming material from the nozzle is not reduced to less than that in the first step when modifying the movement direction of the nozzle with respect to the forming table. However, it would have further been obvious to not reduce the rate of the discharge in the second step to below that of the first step because, as the material is being deposited within a recessed portion of the first step, the generation of a push droplet will not occur.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, Stubenruss, and Ryan as applied to claim 1, above, and further in view of Sadusk (US20150093588).
In addition to the discussion of claim 1, above, Swanson further discloses wherein the second step includes a step of disposing a structure which configures a portion of the second formed part inside the recessed portion (para 0106). Modified Swanson does not teach a step of causing the forming material to be deposited through the discharging process in a space in which the structure is not disposed inside the recessed portion. However, this is taught by Sadusk. Sadusk teaches a manufacturing method of a three-dimensional formed object (para 0005). Sadusk further teaches the use of a purge wall structure which prints material outside of the object in order to purge the print nozzle of a first material in order to switch to a second material without oozing and prevent missing second build material on the object (para 0074). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the purge wall of Sadusk in order to allow for multi-material printing which prevents locations with incorrect materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Comb (US6054077) discloses varying nozzle speed while forming a corner (col 12 ln 48-65; Fig. 11c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745